Citation Nr: 1127507	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  04-43 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for ulcers of the feet and legs, to include as secondary to diabetes mellitus, type 2.

2.  Entitlement to service connection for status-post amputation of toes on the left foot, to include as secondary to diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1963 to November 1965.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2008 and September 2010, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the September 2010 Remand, the VA examiner was directed to offer comments and an opinion as to whether the Veteran entered service with a pre-existing condition.  If so, the examiner was to indicate whether the condition increased in severity during service, and if it did, whether the increase in severity represented a chronic worsening of the disorder or a natural progression of the disorder.  The November 2010 examiner noted a June 1965 service treatment note that indicated the Veteran broke his small right toe before coming into service and the toe was then in such a position that it caused excess rubbing and a large corn developed.  The VA examiner did not offer comments or an opinion as to whether the Veteran entered into service with a pre-existing condition that may have been aggravated during service.  Thus, a remand is necessary to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the November 2010 VA examiner provide an addendum medical opinion of his foot and leg ulcers, and status-post amputations of the left toes.  The claims folder and a copy of this Remand must be made available to the examiner for review in conjunction with providing an addendum opinion.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to whether the Veteran entered service with a condition that may have led to his current disorders.  If so, the examiner is requested to indicate whether the conditions increased in severity during service, and if they did, whether the increase in severity represented a chronic worsening of the disorder or the natural progress of the disorder.

In the event the November 2010 examiner is unavailable to provide an addendum medical opinion, the case should be referred to another VA physician with appropriate expertise to determine the nature and etiology of the Veteran's foot and leg ulcers, and status-post amputations of the left toes.  If deemed necessary to come to an opinion, another examination should be scheduled 

2.  After completion of the above, the AMC should review the expanded record, and determine if the benefits sought can be granted.  If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


